DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 8, line 17 appears to have unintended text (“Godowns five pages”).  
Appropriate correction is required.
Claim Objections
Claims 1, 10, and 15 are objected to because of the following informalities:  
Claim 1, line 4: “a BB band” is recited within parentheses.  Parentheses should only be used with reference numerals.
Claim 10, line 4: “a BB band” is recited within parentheses.  Parentheses should only be used with reference numerals.
Claim 10 ends with a comma, instead of a period.
Claim 15, line 4: “If” appears after the period of the claim.  It is suggested to remove this.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Re Clm 1:  This claim recites “when it is part of a fence”.  This statement is unclear as to what is being required by the claim.  What is required when the elongate band is not part of a fence?  This claim also recites “makes it more difficult for an animal to climb up the fence and/or deters an animal from attempting to climb up the fence”.  It is unclear as to what this limitation is structurally attempting to require.  
Re Clm 7:  This claim recites “slippery”.  The term “slippery” is a relative term which renders the claim indefinite. The term “slippery” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Re Clm 10:  This claim recites “makes it more difficult for an animal to climb up the fence and/or deters an animal from attempting to climb up the fence”.   It is unclear as to what this limitation is structurally attempting to require.
	Re Clm 15:  This claim recites “the lower portion” in line 2.  There is a lack of antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulett (US 2001/0052595).
Re Clm 1 (as best understood):  Hulett discloses an elongate fence component (10) which comprises an elongate band (any section adjacent to the vertically spaced holes) which, when it is part of a fence, is above ground and makes it more difficult for an animal to climb up the fence and/or deters an animal from attempting to climb up the fence (a BB band), and (2) an elongate portion (top or bottom “portion” of 10) which comprises apertures (20) and which is attached to one edge of the BB band (see figs).
Re Clm 2:  Hulett discloses wherein a single elongate apertured portion is attached to one edge of the BB band (see figs; a “band” being above or below all of the aperture portions).
Re Clm 3:  Hulett discloses two elongate apertured portions attached to opposite edges of the BB band (where the “band” is in-between two sets of apertured portions).
Re Clm 4:  Hulett discloses wherein the BB band is free of apertures (see figs; solid section between aperture portions).
Re Clm 5:  Hulett discloses wherein the BB band is at least partially opaque (discloses HDPE material, which is characteristically, at least partially opaque).
Re Clm 6:  Hulett discloses wherein the BB band is colored (i.e. inherent to have a color).
Re Clm 7 (as best understood):  Hulett discloses wherein the BB band has an exposed surface which is slippery.  Examiner notes that any surface can be decidedly “slippery” when it is a relative term that has no degree.
Re Clm 8:  Hulett discloses wherein the BB band is a sheet of a polymeric composition (HDPE).
Re Clm 9:  Hulett discloses wherein the component is in the form of a roll (paragraphs 23, 32, 34).


Re Clm 11:  Hulett discloses an elongate apertured portion (any portion of the aperture portion below the “band”) which (i) runs along part or all of the length of the fence below the BB band, (ii) is attached to a lower edge of the BB band, (iii) is secured to the ground, and (iv) extends part way up the height of the fence (see figs).
Re Clm 12:  Hulett discloses a second elongate apertured portion (any portion of the aperture portion above the “band”) which (i) runs along part or all of the length of the fence above the BB band and (ii) is secured an upper edge of the BB band (see figs).
Re Clm 13:  Hulett discloses a method of making a fence component according to claim 1 which comprises attaching the BB band to a substrate which comprises the apertured portion.  The band is attached to the apertured portion during manufacture of the component.  
Re Clm 14:  Hulett discloses a method of making a fence component according to claim 1 which comprises forming the BB band to a substrate which comprises the apertured portion.  The band is formed to the apertured portion during manufacture of the component.  
Re Clm 15 (as best understood):  Hulett discloses a method of making a fence component according to claim 1 which comprises, in addition to the lower portion (aperture portion below the “band”), an elongate upper portion (aperture portion above the “band”), the method comprising preparing the lower portion, the BB band and the upper portion in a single extrusion method (paragraphs 35, 37) so that they are part of an integrated structure.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678